The Honorable James T. Jordan State Representative P.O. Box 518 Monticello, AR 71655
Dear Representative Jordan:
This is in response to your request for an opinion on whether a "school district is required to adjust wages paid to certified personnel who work longer than 9 months under Section 11 of Act 34 of 1983, when present contracts cover a 12-month period."
It is my opinion that the answer to your question is "no".
Act 34 of 1983 is codified at A.C.A. 6-20-319 (Supp. 1987).  It is my assumption that your question refers to subsection (4) (A) of that statute, (section 11(d) of the act), which provides in pertinent part as follows:
  Each district in the state shall pay its certified personnel an amount equal to at least seventy percent (70%) of its net current revenue.  Not less than eighty percent (80%) of seventy percent (70%) of each school district's increase in net current revenue over the net current revenue received the previous school year less the total salary expenditure required to fund additional certified personnel added to the staff of the district in the school year shall be divided equally among the certified personnel positions existing in the district in that year unless the board of directors of the district and a majority of the teachers agree to a different distribution.
This provision requires that 70% of the net current revenue of a school district be allocated to the salaries of certified personnel.  It also requires that the certified personnel split equally 56% of any increase in net current revenue for that year. (80% of 70% = 56%).
As I understand your question, you inquire as to whether these percentages should be adjusted for individual certified personnel who work twelve months a year rather than nine.  It must be noted initially that the first requirement of the statute, (70% of net current revenue must be allocated to certified personnel salaries), does not address the question of how much of this 70% each employee is to receive.  It merely requires that this amount be devoted to certified personnel salaries.  There are no requirements in the statute which govern the breakdown of this amount among the certified personnel.
The second requirement, however, does provide how the 56% of any increase in net current revenue is to be divided.  It provides that this amount, (minus allowable deductions), is to be divided equally among the certified personnel, in the absence of an agreement to the contrary. It is this provision which I discern as prompting your question, which is whether this "equal" division should be adjusted to take account of the fact that some certified personnel work only nine months a year and some work twelve months a year.
In my opinion, the answer to this question is "no".,  While "weighing" each certified personnel's share to reflect the fact that some work twelve months rather than nine may have some equitable basis, the statute simply does not require it or allow it.  The division is to be "equal" among the certified personnel positions, meaning that each certified employee holding a certified position is to receive an equal share of the increase for that year, unless the board and a majority of the teachers agree to a different distribution.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.